In the United States Court of Federal Claims
                                      No. 16-314L

                                 (Filed: August 8, 2018)

*************************************
                                    *
1100 W. EWING ASSOC., LLC,          *
                                    *
ARGONAUT PROPERTIES, INC.,          *
                                                    Rails to Trails Case; National Trails
                                    *
                                                    System Act, 16 U.S.C. § 1241
                    Plaintiffs,     *
                                                    (2006); Washington State Property
                                    *
                                                    Law; Deed Interpretation; Easement;
v.                                  *
                                                    Fee      Simple;      Motion      for
                                    *
                                                    Reconsideration.
THE UNITED STATES,                  *
                                    *
                    Defendant.      *
                                    *
*************************************

Thomas S. Stewart, with whom were Elizabeth McCulley, Steven M. Wald, and Michael J.
Smith, Stewart Wald & McCulley, LLC, Kansas City and St. Louis, Missouri, for Plaintiffs.

Kristine S. Tardiff, with whom was Jeffrey H. Wood, Acting Assistant Attorney General,
Natural Resources Section, Environmental and Natural Resources Division, U.S.
Department of Justice, Washington, D.C., for Defendant.

          ORDER ON PLAINTIFFS’ MOTION FOR RECONSIDERATION
            OF THE COURT’S JUNE 27, 2018 OPINION AND ORDER

WHEELER, Judge.

       On July 25, 2018, Plaintiffs filed a motion for reconsideration of the Court’s June
27, 2018 Opinion and Order, Dkt. No. 50, denying Plaintiffs’ motion for partial summary
judgment and granting the Government’s cross-motion for summary judgment. At the
Court’s request, the Government filed a response to Plaintiffs’ motion on August 3, 2018.
For the reasons stated below, the Court DENIES Plaintiffs’ motion for reconsideration.

      Rule 59 of this Court’s procedural rules describes the general circumstances which
might prompt reconsideration of a judgment, making clear that the decision whether to
grant a motion for reconsideration is squarely within the discretion of the trial court. Martin
v. United States, 101 Fed. Cl. 664, 671 (2011). Moreover, under Rule 54(b), the Court
may revise “any order or other decision, however designated, that adjudicates fewer than
all the claims or the rights and liabilities of fewer than all the parties [that] does not end the
action as to any of the claims or parties” prior to entry of a judgment adjudicating all claims.
Reconsideration under Rules 54(b) and 59(a) is “available ‘as justice requires.’” Martin,
101 Fed. Cl. at 671. Such a motion should only be granted upon the showing of
“exceptional circumstances justifying relief, based on manifest error of law or mistake in
fact.” Webster v. United States, 93 Fed. Cl. 676, 679 (2010) (citing Henderson Cty.
Drainage Dist. No. 3 v. United States, 54 Fed. Cl. 334, 337 (2003)). Exceptional
circumstances include: (1) an intervening change in the controlling law; (2) availability of
previously unavailable evidence; or (3) preventing manifest injustice. Shirlington
Limousine & Transp., Inc. v. United States, 78 Fed. Cl. 27, 29 (2007).

       Plaintiffs’ motion for reconsideration does not meet this standard. Instead, Plaintiffs
disagree with the Court’s conclusions in its Opinion and Order and retread the arguments
from their motion for partial summary judgment. A motion for reconsideration is not an
opportunity for an unhappy litigant to have an “additional chance to sway the court.”
Martin, 101 Fed. Cl. at 671 (quoting Matthews v. United States, 73 Fed. Cl. 524, 525
(2006)) (internal quotation marks omitted). Further, motions for reconsideration should
not be entertained upon “‘the sole ground that one side or the other is dissatisfied with the
conclusions reached by the court, otherwise[, as here,] the losing party would generally, if
not always, try [its] case a second time.’” Pinckney v. United States, 90 Fed. Cl. 550, 554
(2009) (quoting Fru-Con Const. Corp. v. United States, 44 Fed. Cl. 298, 300 (1999)
(quoting another source)). The Court will not grant Plaintiffs’ motion because it “‘merely
reasserts . . . arguments previously made . . . all of which were carefully considered by the
Court.’” Ammex, Inc. v. United States, 52 Fed. Cl. 555, 557 (2002) (quoting Principal
Mut. Life Ins. Co. v. United States, 29 Fed. Cl. 157, 164 (1993) (omissions in original)).

       Further, as to Plaintiffs’ alternative request that the Court certify the deed
interpretation questions at issue in this case to the Washington Supreme Court for guidance
and clarification, the Washington Supreme Court has already denied similar petitions from
this Court in previous cases. See Certification from the United States Court of Federal
Claims in Clifford F. Schroeder, et al. v. United States, No. 77619-9 (Wash. Oct. 7, 2005);
see also Def.’s Resp., Dkt. No. 54, at Ex. 1. The Court is also of the opinion that the
Washington Supreme Court has supplied sufficient guidance on the questions at issue in
this case through its prior adjudication of other deed interpretation cases—guidance this
Court analyzed and applied in its June 27, 2018 Opinion and Order.

       For all these reasons, Plaintiffs’ motion for reconsideration is DENIED.

                                                2
IT IS SO ORDERED.

                        s/ Thomas C. Wheeler
                        THOMAS C. WHEELER
                        Judge




                    3